Matter of People ex rel. Magana v Brann (2020 NY Slip Op 03753)





Matter of People ex rel. Magana v Brann


2020 NY Slip Op 03753


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Gische, J.P., Kapnick, Webber, Kern, González, JJ.


11835 451077/20

[*1] In re The People of the State of New York, ex rel. Alma Magana, on behalf of Uceff Wade, Petitioner-Appellant,
vCynthia Brann, New York City Department of Correction, Respondent.


Janet Sabel, The Legal Aid Society, New York (Tim Pruitt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sara Sullivan of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Curtis J. Farber, J.), entered on or about March 27, 2020, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010). There was no abuse of discretion.
ENTERED: JULY 2, 2020
CLERK